DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the paver guide receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should be dependent on claim 2 and will be examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku (2003/0177728).

Regarding claim 1, Ku teaches an apparatus for laying a paver (30), the apparatus comprising:(a) a body portion (10) having a top side and an underside, the underside comprising a hollow portion (Figure 2); and (b) a raised paver guide (20) located on the top side, the raised paver guide positioned to receive the paver when the paver is against the top side, wherein the raised paver guide is cruciform and extends through a center of the top side (Figure 1, center guides).  


Regarding claim 15, Ku teaches a surface, comprising: (a) multiple apparatuses for laying a paver (30), wherein each of the apparatuses is laid on a substrate and comprises: (i) a body portion (10)  having a top side and an underside, the underside comprising a hollow portion (See Figure 2); and (ii) a raised paver guide (20) located on the top side, the raised paver guide positioned to receive the paver when the paver is against the top side, wherein the raised paver guide is cruciform and extends through a center of the top side of the body portion; and (b) pavers laid on the top side of each the 

Regarding claim 17, Ku teaches each paver (30) contacts at least one side of at least one raised paver guide without touching a top of the at least one raised paver guide.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (2003/0177728).

Regarding claim 3, Ku teaches the invention as described above but fails to teach the body portion is shaped as a closed curve.  However, it would have been obvious to the 

Regarding claim 13, Ku teaches the invention as described above but fails to teach the body portion and raised paver guide are manufactured using an elastomeric polymer.   It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the body portion and raised paver guide manufactured using an elastomeric polymer, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 2, 4, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (2003/0177728) in view of Barth et. Al (10,094,073) (“Barth”)

Regarding claim 2, Ku as modified by Lombardo teaches the invention as described above but fails to teach the paver guides are stackable.  Barth teaches a paver guide with a hollow underside wherein the hollow portion comprises a paver guide receiver shaped to receive the raised paver guide such that a first instance of the apparatus is stackable on a second instance of the apparatus by inserting the raised paver guide of the second instance of the apparatus into the paver guide receiver of the first instance 
 
Regarding claim 4, Ku teaches the invention as described above but fails to teach a polygon shape with a channel.  Barth teaches a paver guide wherein the body portion is shaped as a polygon, and wherein the paver guide receiver comprises a channel (9) that extends from one side of the polygon to another side of the polygon.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the paver guide in a suitable shape, as taught by Barth since, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a channel on the paver guide of Ku as taught by Barth to allow water drainage under the guide.

Regarding claim 5, Ku as modified by Barth teaches the polygon is a square or rectangle, and wherein the channel extends from one side of the square or rectangle to an opposing side of the square or rectangle.  



Regarding claim 8, Ku as modified by Barth teaches the paver guide comprises continuous lines.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (2003/0177728) and in view of Barth et al (6,171,015) (“Barth II”).

Regarding claim 9, Ku teaches the invention as described above but fails to teach the paver guide has discrete line segments, wherein at least some of the line segments are aligned with each other.  Barth II teaches a paver guide system having discrete line segments (18) wherein at least some of the line segments are aligned with each other (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the guide with discrete line segments as taught by Barth II as it is obvious to use a known technique to improve similar devices in the same way.  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (2003/0177728) and in further view of Stuchell (8,128,312).



Regarding claim 11, Ku as modified by Stuchell teaches each of the support columns has a hexagonal footprint.  

Regarding claim 12, Ku as modified by Stuchell fails to teach each of the support columns has a circular footprint.  However, it would have been obvious to the ordinary artisan to have provided the support columns in a suitable shape. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (2003/0177728) in view of Barth et. Al (10,094,073) (“Barth”) and Stuchell (8,128,312).

Regarding claim 14, Ku teaches an apparatus for laying a paver (30), the apparatus comprising:(a) a body portion (10) having a top side and an underside; (b) a raised, cruciform paver guide (20) located on the top side, the raised paver guide centered on the top side and positioned to receive the paver when the paver is against the top side, the paver guide extends through the center of the body portion (See Figure 2).  Barth teaches a paver guide wherein the body portion is shaped as a square, and wherein the paver guide receiver wherein the paver guide receiver comprises a first channel extending between one pair of opposing sides of the body portion and a second channel extending between another pair of opposing sides of the body portion, wherein the first and second channels (9) intersect at a center of the underside.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the paver guide in a suitable shape, as taught by Barth since, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a channel on the paver guide of Ku as taught by Barth to allow water drainage under the guide.  Ku teaches the invention as described above but fails to teach the underside comprises support columns.  Stuchell teaches a paver support system wherein the underside comprises hexagonal support columns, each of which has a hollow interior and extends from the top side to the underside.  It would have .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 3, 2021